Citation Nr: 0938569	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-24 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in St. 
Petersburg, Florida.

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The Veteran was previously denied entitlement to service 
connection for a nervous condition in a December 1976 RO 
rating decision.  A change in diagnosis or specificity of the 
claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for PTSD represents a new diagnosis and, 
therefore, new and material evidence is not necessary to 
consider this claim.  Id.  


FINDINGS OF FACT

1.  The medical evidence of record reveals that the Veteran 
has a diagnosis of PTSD.

2.  The Veteran's alleged stressor, being subjected to enemy 
attack while serving in the Republic of Vietnam, is supported 
by credible supporting evidence and his assertions related to 
this stressor are consistent with the nature of his service.

3.  The competent medical evidence of record links the 
current diagnosis of PTSD to the stressor.

CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. 
§§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 
128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for PTSD.  
The Veteran contends that his current PTSD is due to his 
exposure to combat stressors in service, including his unit's 
exposure to enemy attack.  The Veteran indicated in his 
testimony at a hearing before the undersigned Veterans Law 
Judge that he participated in convoys that would travel 
between Pleiku, Kontum, and Dak To in the Republic of 
Vietnam.

The Veteran's service treatment records reveal that the 
Veteran was treated by a Psychiatric Social Work Officer at 
Mental Hygiene on three occasions in service.  The Veteran 
was referred to Mental Hygiene by his Company Commander who 
felt that many of the Veteran's somatic complaints were 
emotionally based.  The Veteran did not believe that he 
needed treatment at that time.  The Veteran was not noted to 
have any psychiatric disease that would disqualify him from 
active service; however, the Veteran was noted at the time to 
have features of an inadequate personality.  Upon examination 
at separation from service in October 1968, the Veteran was 
not noted to have any psychiatric disorders, including PTSD.

In a VA treatment note, dated in August 2003, the Veteran 
reported that he served in the Republic of Vietnam from 1967 
to 1968 and that while his military occupational specialty 
was vehicle repair he spent most of his time on patrol.  
After examination the Veteran was diagnosed with PTSD.  The 
Veteran's post-service treatment records reveal consistent 
treatment for PTSD since diagnosis in August 2003.

In a letter dated in October 2006 a private psychologist 
reported that the Veteran met the full criteria for a 
diagnosis of PTSD related to his service in the Republic of 
Vietnam.  The psychologist noted that the Veteran has engaged 
in behaviors that were inconsistent with the Veteran's 
personality prior to his military service.

In a letter dated in November 2006, a VA psychologist 
indicated that the Veteran had been a patient at the Daytona 
VA Outpatient Clinic since November 2005.  The psychologist 
reported that the Veteran's medical records indicated severe, 
combat-related psychological problems that extended back to a 
difficult readjustment period following separation from 
service.

As noted above, in support of his claim, the Veteran has 
reported a number of stressors which he indicates led to his 
PTSD, including his unit being subjected to enemy attack.

A review of the Veteran's claims folder reveals that the 
Veteran's service personnel records, as associated with the 
claims folder, are incomplete.  As such, there is a 
heightened duty to assist the claimant.  See Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).

The service personnel records associated with the claims 
folder do not show that the Veteran engaged in combat.  A 
review of the Veteran's claims folder does not reveal any 
decorations, medals, badges, or commendations confirming the 
Veteran's participation in combat.  As the Veteran is not 
shown to have participated in combat, the Veteran's 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, as indicated above, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
In considering whether there is credible supporting evidence 
that the claimed in-service stressor occurred, the Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence.

As stated above, the Veteran has a diagnosis of PTSD 
associated with the reported in-service stressors in the 
Republic of Vietnam.  However, despite this treatment record, 
"[j]ust because a physician or other health professional 
accepted appellant's description of his [wartime] experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  In this case, the evidence of record provides 
corroboration of the occurrences of the Veteran's claimed 
stressors by credible supporting evidence.

The RO submitted a request to U.S. Army & Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR)) in an attempt to 
verify the occurrence of the Veteran's stressors.  The RO 
indicated that the Veteran was associated with the 199th 
Light Infantry Brigade and the 6th Battalion, 29th Field 
Artillery.  In a response, dated in August 2006, the JSRRC 
reported that the Veteran was transferred from the 23rd AG 
Administrative Company to the 6th Battalion, 29th Field 
Artillery on May 9, 1968.  The JSRRC reported that the 
Veteran had a military occupational specialty of track 
vehicle repairer, that the unit to which the Veteran was 
assigned was in support of the 4th Infantry, and that the 
unit was stationed at Camp Enari, Pleiku, Republic of 
Vietnam.  JSRRC noted that the Veteran departed the Republic 
of Vietnam on October 1, 1968 and that during the Veteran's 
period of service at Camp Enari the camp came under attacks 
on May 9, 1968 and May 15, 1968.  In addition, JSRRC reported 
that a convoy from the Veteran's unit was ambushed on Highway 
19 on May 26, 1968.

The Board notes that once independent verification of the 
stressor event has been submitted, the Veteran's personal 
exposure to the event may be implied by the evidence of 
record.  However, a Veteran need not substantiate his actual 
presence during the stressor event; the fact that the Veteran 
was assigned to and stationed with a unit that was present 
while such an event occurred may strongly suggest that he 
was, in fact, exposed to the stressor event.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 
Vet. App. 307 (1997).

In light of the evidence, the Board finds that entitlement to 
service connection for PTSD is warranted.  The Veteran is 
currently diagnosed with PTSD and the diagnosis of PTSD has 
been associated with the Veterans' service in the Republic of 
Vietnam.  While the objective evidence of record does not 
show that the Veteran engaged in combat with the enemy, and 
therefore his statements alone are not sufficient to 
establish the occurrence of the claimed stressors, his 
stressor of being subjected to enemy attack while stationed 
in the Republic of Vietnam has been confirmed by credible 
supporting evidence supplied by JSRRC.  Accordingly, service 
connection for PTSD is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


